
	

114 SRES 262 IS: To support the empowerment of women and urge countries to #FreeThe20.
U.S. Senate
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 262
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2015
			Ms. Ayotte (for herself, Ms. Klobuchar, Ms. Collins, Mrs. Shaheen, Mrs. Feinstein, Mrs. McCaskill, Mrs. Fischer, Ms. Baldwin, Mrs. Gillibrand, Ms. Murkowski, Ms. Heitkamp, Ms. Stabenow, Ms. Mikulski, Ms. Warren, Mrs. Capito, Mrs. Ernst, Mrs. Boxer, Ms. Hirono, Ms. Cantwell, and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		To support the empowerment of women and urge countries to #FreeThe20.
	
	
 Whereas, in 1995, representatives from 189 governments and tens of thousands of organizations met in Beijing at the Fourth World Conference on Women for the purpose of empowering women;
 Whereas, at the Fourth World Conference on Women, the governments represented produced the Beijing Declaration and Platform for Action, a roadmap seeking to advance gender equality and women’s rights;
 Whereas, on September 27, 2015, the United Nations will host the Global Leaders’ Meeting on Gender Equality and Women’s Empowerment: A Commitment to Action at the United Nations headquarters in New York City;
 Whereas, at this high level conference, governments will be invited to make commitments to achieve gender equality and the empowerment of women;
 Whereas the ongoing imprisonment by many countries of innocent women is contrary to Universal Declaration of Human Rights, as well as the Beijing Declaration and Platform for Action;
 Whereas some countries attending the conference at the United Nations imprison women for exercising universal human rights; and
 Whereas, on September 1, 2015, the United States Permanent Representative to the United Nations began a government-wide campaign to highlight the cases of women prisoners held unjustly around the world, including—
 (1)Wang Yu of China, who— (A)after being assaulted attempting to board a train in 2008, was sentenced to 2½ years in prison for assault;
 (B)has taken on the cases of clients who other lawyers fear representing;
 (C)has been harassed, threatened, and smeared in the state-run media; and
 (D)was detained again on July 9, 2015; (2)Khadija Ismayilova of Azerbaijan, who was—
 (A)arrested in December 2014 in a crackdown on civil society activists and journalists; and (B)sentenced on September 1, 2015, to 7½ years in prison after alleging government fraud;
 (3)Bahareh Hedayat of Iran, a student activist and campaigner for women’s rights, who— (A)was arrested December 31, 2009, and charged with several offenses including interviews with foreign media and insulting the President and leader;
 (B)was sentenced in May 2010 to— (i)6 months in prison for insulting the president;
 (ii)2 years in prison for insulting the leader; and (iii)5 years in prison for gathering and colluding to commit crimes against national security;
 (C)received an additional 6 months in prison for having written a letter in December 2010 encouraging students to continue struggling peacefully for freedom; and
 (D)was given an additional 2-year prison sentence on August 28, 2015;
 (4)Blen Mesfin, Meron Alemayehu, and Nigist Wondifraw of Ethiopia, who were imprisoned after being charged with inciting violence during anti-Islamic State in Libya demonstrations in Addis Ababa in April 2015;
 (5)Gao Yu of China, a 71-year-old veteran journalist, who was initially arrested in April 2014 as authorities detained dozens of rights activists and dissidents ahead of the 25th anniversary of the June 4 Tiananmen Square Massacre and was sentenced to 7 years in jail on April 17, 2015, on charges of leaking state secrets overseas;
 (6)Aster Yohannes of Eritrea, the wife of an imprisoned political activist, who— (A)was arrested in 2003 upon returning from the United States;
 (B)was never publicly accused of a crime or tried in a court of law; and
 (C)is of unknown whereabouts; (7)Matlyuba Kamilova of Uzbekistan, who—
 (A)was jailed in September 2010 for alleged drug possession; (B)was arrested under highly suspicious circumstances in the midst of efforts to expose police corruption; and
 (C)remains in prison;
 (8)Leyla Yunus of Azerbaijan, who— (A)was arrested with her husband in August 2014 during a broad crackdown on civil society activists;
 (B)was sentenced to an 8½-year prison term on August 13, 2015; (C)was named by France as a Chevalier of the National Order of the Legion of Honour in 2013 in recognition of her human rights work; and
 (D)received the Polish Prize of Sérgio Vieira de Mello in 2014;
 (9)Phyoe Aung of Burma, who was arrested in March 2015, with over 100 participants, for leading protests advocating for reform to the education system of Burma;
 (10)Ta Phong Tan of Vietnam, who was arrested in 2011 for anti-state propaganda for writing online articles alleging government corruption and was sentenced in 2012 to 10 years in prison with 2 years of house arrest to follow;
 (11)Liu Xia of China, who— (A)has been under house arrest since the 2010 announcement that her husband received the Nobel Peace Prize;
 (B)is confined to her Beijing apartment without internet or phone access; (C)is allowed only weekly trips to buy groceries and visit her parents;
 (D)is allowed to visit Liu Xiaobo once a month; and (E)reportedly suffers from heart problems and severe depression;
 (12)Sanaa Seif of Egypt, who was sentenced in October 2014, with 23 other people, to 3 years in prison for conducting a peaceful demonstration without permission, a sentence which was reduced to 2 years in December 2014;
 (13)Judge María Lourdes Afuini Mora of Venezuela, who— (A)was imprisoned in December 2009 on charges of corruption and abuse of authority for releasing an imprisoned banker, was placed on house arrest until June 2013, and, according to President Chavez, must pay for what she has done; and
 (B)is on conditional release awaiting trial and is forbidden to leave the country or speak publicly;
 (14)Naw Ohn Hla of Burma, who— (A)is the co-founder of the Democracy and Peace Women Network and a prominent land rights and political prisoners advocate;
 (B)was sentenced to a 4-year-and-4-month term in prison on May 15, 2015, for protesting, in front of the Chinese Embassy in Rangoon, the deadly police crackdown at the Chinese company Wanbao’s Letpadaung copper mine; and
 (C)was, on June 29, 2015, given an additional 6-month prison term with hard labor for conducting a peaceful prayer service in 2007 protesting against Daw Aung San Suu Kyi’s house arrest;
 (15)Nadiya Savchenko of Russia, who— (A)is a member of the parliament of Ukraine, the Verkhovna Rada, and a helicopter pilot in the Ukrainian military;
 (B)was seized in Ukraine by Russian-backed separatists in 2014; and
 (C)was illegally transferred to Russian custody, where she remains; (16)serving as a composite for prisoners of concern worldwide, an estimated 80,000 to 120,000 political prisoners, including men, women, and children, who are detained in the brutal political prison camps of North Korea where starvation, forced labor, executions, rape, sexual violence, forced abortions, and torture are commonplace and whose offenses, according to defectors, include—
 (A)burning old currency or criticizing the currency revaluation of the Government;
 (B)sitting on newspapers bearing the picture of Kim Il Sung or Kim Jong Il;
 (C)mentioning the limited formal education of Kim Il Sung; and (D)defacing photographs of the Kims;
 (17)Bui Thi Minh Hang of Vietnam— (A)is an active anti-China demonstrator and vocal supporter of human rights and democracy, with a particular focus on helping victims and their families;
 (B)was arrested on February 12, 2014 and is serving a 3-year sentence for disrupting public order; and
 (C)was detained without trial for 6 months at a reeducation center prior to her arrest in February of 2014; and (18)Rasha Chorbaji of Syria—
 (A)who was arrested trying to obtain a passport in 2014 with 3 of her children because her husband opposed the regime during the revolution; and
 (B)whose children were taken by the Government of Syria and placed in an orphanage, and whose husband drowned in the Mediterranean Sea while fleeing Syria: Now, therefore, be it
	
 That the Senate— (1)recognizes the 20th anniversary of the Beijing Declaration and Platform for Action, as well as the high level conference in September 2015 at the United Nations to empower women;
 (2)recognizes that many women will not be able to participate in the dialogue about the conference in September 2015 because they are imprisoned unjustly;
 (3)reiterates support for efforts to empower women and secure universal human rights for women; (4)reminds governments attending the conference that unjustly imprisoning women is inconsistent with the Beijing Declaration and does not empower women;
 (5)welcomes the release of Ta Phong Tan of Vietnam on September 19, 2015, whose release was called for as part of the campaign;
 (6)calls for the immediate release of the women mentioned in the preamble of this resolution, most of whom remain wrongfully imprisoned or under house arrest; and
 (7)encourages conference attendees to fulfill previous commitments related to the empowerment of women and to commit to meaningful and concrete steps to advance women’s rights, for the betterment of all people.
			
